        Case 4:20-cv-00024 Document 1 Filed on 01/04/20 in TXSD Page 1 of 5



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

HAILO TECHNOLOGIES, LLC,

                            Plaintiff,                            Case No.
 v.

WALMART INC. AND WALMART.COM,                             JURY TRIAL DEMANDED

                            Defendant.



             COMPLAINT FOR INFRINGEMENT OF U.S. PATENT NO. 6,407,698

        Plaintiff Hailo Technologies, LLC (“Plaintiff”), by and through its undersigned counsel,

for its complaint for patent infringement against Walmart Inc. and Walmart.com (“Defendants”),

makes the following allegations. These allegations are made upon information and belief.

                                 NATURE OF THE ACTION

        1.      This is an action against Defendant for infringement of one or more claims of

United States Patent No. 6,407,698 ("the ‘698 Patent").

                                         THE PARTIES

        2.      Plaintiff is a limited liability company organized under the laws of the state of

California and has an office and principal place of business at California limited liability

company with its principal office located in California, at 35 Hugus Alley, Suite 210, Pasadena,

CA 91103.

        3.      Defendant Walmart Inc. and Walmart.com are organized under the laws of

Arkansas and has a principal place of business at 9555 S Post Oak Rd, Houston, TX 77096.

Walmart and Walmart.com may be served at 702 SW 8th Street, Bentonville Arkansas 72716-

6209.
       Case 4:20-cv-00024 Document 1 Filed on 01/04/20 in TXSD Page 2 of 5



                                JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

        6.      This Court has personal jurisdiction over the Defendant because, inter alia, it

regularly conducts business in the state of Texas, and continues to commit acts of patent

infringement in the state of Texas including by making, using, offering to sell, and/or selling,

and/or importing, smart car chargers and software applications including without limitation, the

Roav SmartCharge Car Kit F2 and Roav SmartCharge Car Kit F3, which infringes at least one

claim of the ‘698 Patent (hereinafter “Accused Products”), over the internet throughout the

United States, including sales targeted at the state of Texas, thereby purposefully availing itself

of the benefits of the state.

        7.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c) and

1400(b).

                                 FACTUAL BACKGROUND
                                    THE ‘698 PATENT

        8.      Plaintiff is the owner, by assignment, of the ‘698 Patent”, entitled “Parked

Vehicle Locator,” which was duly and legally issued on June 18th, 2002 by the United States

Patent and Trademark Office (“USPTO”). A copy of the ‘698 Patent is attached to this

Complaint as Exhibit A.

                                 THE ACCUSED PRODUCTS

        9.      Defendants market an Accused Product known as the Roav SmartCharge Car Kit

F2, which is marketed at https://www.walmart.com/ip/Roav-by-Anker-SmartCharge-with-

Bluetooth-FM-Transmitter-Car-Locator/675283692 and




                                                2
       Case 4:20-cv-00024 Document 1 Filed on 01/04/20 in TXSD Page 3 of 5



https://www.walmart.com/ip/Anker-Roav-F3-BT-FM-Transmitter/301491225. Claim charts for

the Accused Products are attached as Exhibit B and Exhibit C.

       10.     Plaintiff had originally sued Anker Innovations Limited, the manufacturer of the

Accused Product, for infringement in the Central District of California and again in the Western

District of Washington. However, Anker claimed that service was improper and stated that they

do not have any distributors located in the United States, which is obviously not true. See letter

attached at Exhibit D. Anker has been on notice of the ‘698 Patent since as early as January, 26,

2018

                    COUNT I: CLAIM FOR PATENT INFRINGEMENT
                              UNDER 35 U.S.C. § 271(a)

       11.     Plaintiff hereby incorporates by reference the allegations of paragraphs 1 through

10 of this Complaint as if fully set forth herein.

       12       All of the claims of the ‘698 Patent are valid and enforceable.

       13.     Claim 1 of the ‘698 Patent covers a method for “A method for facilitating

returning to a parked vehicle location using a single global positioning system, comprising:

sensing an occurrence that indicates that a vehicle has gone to a parked state, and upon said

sensing a signaller wirelessly sending an activation signal, said occurrence selected from the

group consisting of turning a vehicle interior light on or off, turning an engine on or off, opening

or closing a door, and shifting a gear shift to the park position from another position, and;

responsive to receiving the wireless activation signal at a portable locator device, obtaining first

position information for the portable locator device at the time of receipt of the wireless

activation signal by accessing a global positioning system from the portable locator, storing the

first position information for the portable locator device for later use in a memory onboard the

portable locator device, and upon the portable locator device receiving a user request for locating

                                                     3
       Case 4:20-cv-00024 Document 1 Filed on 01/04/20 in TXSD Page 4 of 5



the vehicle, obtaining second position information for the portable locator, obtaining the bearing

information of the portable locator, comparing the second position information and bearing with

the stored first position information, and determining bearing and distance to the first position

location with respect to the second position location.

        14.     Defendants Walmart and Walmart.com, including its agents and assigns,

distribute the Accused Product.

        15.     Thus, Walmart and Walmart.com infringe at least Claim 1 of the ‘698 Patent.

        16.     Plaintiff has been, and will continue to be, irreparably harmed by Walmart and

Walmart.com’s ongoing infringement of the ‘698 Patent.

        15.     As a direct and proximate result of Defendants’ infringement of the ‘698 Patent,

Plaintiff has been and will continue to be damaged in an amount yet to be determined, including

but not limited to Plaintiff’s lost profits and/or reasonable royalties.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief against Defendant as follows:

        A.         An award of damages in an amount to be determined at trial, but not less than a

        reasonable royalty and/or Plaintiff’s lost profits as a result of Defendants’ infringing

        actions;

        B.      A trebling, pursuant to 35 U.S.C. § 284, of any and all damages awarded for

        Defendants’ infringement of the ‘698 Patent;

        C.      An award of interest and costs; and

        D.      For such other and further relief, as may be just and equitable.




                                                   4
       Case 4:20-cv-00024 Document 1 Filed on 01/04/20 in TXSD Page 5 of 5



                                DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

jury trial on all issues and causes of action triable to a jury.


DATED: January 4, 2020                          Respectfully submitted,

                                                /s/ Todd Y. Brandt
                                                Todd Y. Brandt
                                                TX State Bar 24027051
                                                Brandt Law Firm
                                                222 N. Fredonia Street
                                                Longview, TX 75601
                                                Tel: 903 753 6760
                                                tbrandt@thebrandtlawfirm.com

                                                Attorneys for Plaintiff Hailo Technologies, LLC




                                                    5
